FILED
                             NOT FOR PUBLICATION                             JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN ALBERTO VILLA-FLORES,                       No. 10-71094

               Petitioner,                       Agency No. A099-829-368

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Juan Alberto Villa-Flores, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s continuous physical presence determination, Gutierrez v.

Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008), and we deny the petition for

review.

      Substantial evidence supports the agency’s determination that Villa-Flores

did not meet the continuous physical presence requirement where he testified that

he accepted voluntary departure instead of appearing before an IJ during the

relevant statutory time period. See id. at 1117-18 (petitioner’s testimony that he

had the opportunity to go before an IJ and chose to depart instead is sufficient to

establish presence-breaking voluntary departure).

      We do not consider Villa-Flores’ hardship contentions because his failure to

establish continuous physical presence is dispositive. See 8 U.S.C.

§ 1229b(b)(1)(A).

      PETITION FOR REVIEW DENIED.




                                           2                                   10-71094
3   10-71094